 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for JOSE RODRIGUEZ-RODRIGUEZ
 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                      Case No.: 16-009 TLN

11                    Plaintiff,                    STIPULATION AND ORDER
12                                                  VACATING DATE, CONTINUING
                vs.                                 CASE, AND EXCLUDING TIME
13
14   JUAN ARQUIMIDEZ VILLANUEVA,                    DATE: October 11, 2018
     et al.,                                        TIME: 9:30 a.m.
15                                                  JUDGE: Hon. Troy L. Nunley
16                    Defendants.

17
18              IT IS HEREBY STIPULATED by and between Assistant United States Attorney,

19   Jason Hitt, Counsel for Plaintiff; Attorney Clemente M. Jiménez, Counsel for Defendant

20   JOSE RODRIGUEZ-RODRIGUEZ; Attorney Dina Santos, Counsel for Defendant

21   JUAN ARQUIMIDEZ-VILLANUEVA; and Attorney Kyle Knapp, Counsel for

22   Defendant RICHARD LOPEZ, that the status conference in this matter currently

23   scheduled for October 11, 2018, at 9:30 a.m. be vacated, and the matter be continued to

24   this court’s criminal calendar on November 29, 2018, at 9:30 a.m. for further status

25   conference. The defendants have been provided with plea agreements. The parties

26   require additional time to review the plea agreements with their respective clients and

27   conduct further investigation, as necessary. IT IS FURTHER STIPULATED that time

28   within which the trial of this case must be commenced under the Speedy Trial Act, 18
     U.S.C. Section 3161 et seq. be excluded from computation of time pursuant to Section



     10/09/18
 1   3161(h)(7)(A) and (B)(iv), (Local code T-4), and that the ends of justice served in
 2   granting the continuance and allowing the defendant further time to prepare outweigh the
 3   best interests of the public and the defendant to a speedy trial.
 4
 5   DATED:        October 9, 2018              /S/   Jason Hitt
                                                BENJAMIN B. WAGNER
 6
                                                by JASON HITT
 7                                              Attorney for Plaintiff
 8                                              /S/   Clemente M. Jiménez
 9                                              CLEMENTE M. JIMÉNEZ
                                                Attorney for Jose Rodriguez-Rodriguez
10
11                                              /S/   Dina L. Santos
                                                DINA L. SANTOS
12                                              Attorney for Juan Arquimidez Villanueva
13
                                                /S/   Kyle Knapp
14                                              KYLE KNAPP
15                                              Attorney for Richard Lopez
16
17
18
19
20
21
22
23
24
25
26
27
28




     10/09/18
 1                                              ORDER
 2
                IT IS SO ORDERED, that the status of counsel hearing in the above-entitled
 3
     matter, scheduled for October 11, 2018, at 9:30 a.m., be vacated and the matter continued
 4
     for further status conference on November 29, 2018, at 9:30 a.m. The Court finds that
 5   time under the Speedy Trial Act shall be excluded through that date in order to afford
 6   counsel reasonable time to prepare. Based on the parties’ representations, the Court finds
 7   that the ends of justice served by granting a continuance outweigh the best interests of the
 8   public and the defendants to a speedy trial.
 9
10
11   Dated: October 9, 2018
                                                THE HONORABLE TROY L. NUNLEY
12
                                                UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     10/09/18
